DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al., JP 2011-001497 A (“Kaneko”) in view of Ichino et al., JP 2007-153953 A (“Ichino”) and Ebata et al., JP 2012-214576 A (“Ebata”)(all references previously cited).
Regarding claim 1, Kaneko discloses an injection moldable rubber composition which is useful for producing cured foamed rubber products including weather stripping [abstract, 0001, 0038, 0043, 0200, 0202]. The composition comprises an ethylene/α-olefin/non-conjugated polyene copolymer (A) and a polyolefin resin component (B) which may be, inter alia, an ethylene/α-olefin/non-conjugated polyene copolymer (hereafter referred to as the ethylene/α-olefin/non-conjugated polyene copolymer (B) for simplicity) [0234, 0235].  The ethylene/α-olefin/non-conjugated polyene copolymer (B) is relied upon to reduce viscosity and improve workability [0232, 0238].  The ethylene/α-olefin/non-conjugated polyene copolymer (A) reads on the claimed ethylene/α-olefin/non-conjugated polyene copolymer (1) and the ethylene/α-olefin/non-conjugated polyene copolymer (B) reads on the claimed ethylene/α-olefin/non-conjugated polyene copolymer (2).
The α-olefin monomer component of the ethylene/α-olefin/non-conjugated polyene copolymer (A) is a C3-C20 α-olefin [0014, 0032]. The ethylene/α-olefin/non-conjugated polyene copolymer (A) has a B value of greater than 1.05 (preferably between 1.05 and 2.00)[0014, 0026, 0032, 0042] which encompasses, and therefore renders obvious, the claimed B-value range (see MPEP 2144.05). The ethylene/α-olefin/non-conjugated polyene copolymer (A) comprises from 50 to 90 mol% of ethylene derived structural units and from 0.5 to 4 mol% of non-conjugated polyene derived structural units [0015, 0026, 0034].  Thus, the content of α-olefin derived structural units ranges from 49.5 to 5.5 mol%.  The α-olefin is preferably -butene [0039] and the non-conjugated diene is preferably 5-ethylidene-2-norbornene [0041]. As such, a preferable molar ratio of ethylene derived structural units to structural units derived from the α-olefin (i.e. [A]/[B] molar ratio) ranges from 50:49.5 to 90:6 which renders obvious the claimed [A]/[B] molar ratio.  The polyene content of the ethylene/α-olefin/non-conjugated polyene copolymer (A) renders obvious the claimed polyene content.
Kaneko is silent regarding the B-value of the ethylene/α-olefin/non-conjugated polyene copolymer (B) and the Mooney viscosity (ML1+4) of the ethylene/α-olefin/non-conjugated polyene copolymer (A) at 125 °C.
Ichino discloses an ethylene/α-olefin/non-conjugated polyene copolymer which is highly fluid and which has excellent moldability provides excellent heat, ozone, and weather resistance [0001, 0006-0009, 0013]. The ethylene/α-olefin/non-conjugated polyene copolymer is suitable for use in injection molding applications and for forming foam weather stripping [0012, 0013, 0050, 0066, 0072]. The ethylene/α-olefin/non-conjugated polyene copolymer of Ichino has a B-value of 1.05 or less [0009].
Ebata discloses an ethylene/α-olefin/non-conjugated polyene copolymer comprising a structural unit derived from ethylene, a structural unit derived from a C4-C20 a-olefin, and a structural unit derived from a non-conjugated polyene [abstract,0001, 0010-0015]. Ebata teaches that when the Mooney viscosity (ML1+4) of the copolymer as measured at 125°C is between 10 and 80 the copolymer exhibits excellent rubber properties while showing good post-processing properties [0017]. The copolymer is disclosed as being suitable for forming foamed products including weather stripping [0092].
Kaneko and Ichino are both directed towards ethylene/a-olefin/non-conjugated polyene copolymers comprising a structural unit derived from ethylene, α-olefin, and a non-conjugated polyene wherein the copolymer is suitable for injection molding application and for forming foamed products including weather stripping. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected the ethylene/a-olefin/non-conjugated polyene copolymer taught by Ichino as the ethylene/a-olefin/non-conjugated polyene copolymer (B) in the composition of Kaneko with the expectation of providing a composition which provides excellent moldability provides excellent heat, ozone, and weather resistance. The B-value of the ethylene/a-olefin/non-conjugated polyene copolymer (B) in the composition of modified Kaneko would have read on the B-value range of the claimed ethylene/a-olefin/non-conjugated polyene copolymer (2).
Kaneko and Ebata are both directed towards ethylene/a-olefin/non-conjugated polyene copolymers comprising a structural unit derived from ethylene, α-olefin, and a non-conjugated polyene wherein the copolymer is suitable for forming foamed products including weather stripping . It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the copolymer disclosed by Kaneko by adjusting the Mooney viscosity (ML1+4) of the ethylene/α-olefin/non-conjugated polyene copolymer (A) at 125°C so as to between 10 and 80 as taught by Ebata with the expectation of arriving a copolymer and by extension a composition which exhibits excellent rubber properties while also showing good post-processing properties. Mooney viscosity (ML1+4) of the ethylene/α-olefin/non-conjugated polyene copolymer (A) at 125 °C of the composition of modified Kaneko would have read on the claimed ethylene/a-olefin/non-conjugated polyene copolymer (1) Mooney viscosity range.
Regarding claim 2, Kaneko teaches that the ethylene/a-olefin/non-conjugated polyene copolymer (B) is present in amounts of from 1 to 100 parts by weight based on 100 weight parts of ethylene/a-olefin/non-conjugated polyene copolymer (A) [0163] which encompasses, and therefore renders obvious, the claimed amounts of ethylene/a-olefin/non-conjugated polyene copolymer copolymers (1) and (2).
Regarding claims 3 and 4, Kaneko teaches crosslinking and foaming the disclosed composition [0164-0180, 0196-0199]. 
Regarding claim 5, Kaneko teaches forming weather stripping from the disclosed composition which reads on the claimed sound insulation since weather stripping [0202] would intrinsically serve as a barrier to traveling sound waves.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2003/0096912 to Kawasaki et al. – discloses a resin composition comprising a polyolefin resin (A) and an ethylene/C3-C20 α-olefin/non-conjugated polyene copolymer rubber (B) [abstract, 0011-0017].  The copolymer rubber (B) has ethylene/C3-C20 α-olefin molar ratio of from 40/60 to 95/5 [0020, 0031, 0149]. The copolymer rubber (B) has a B-value of from 1.00 to 1.50 [00249-0250].

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
On page 5 of the remarks Applicant asserts while describing claim 1 that the recited invention is a bridged foam made from EPDM, however claim 1 does not recite a bridged foam product. In fact, none of the claims require that the composition be foamed.  As such, the scope of the instantly pending claims encompasses any resin composition comprising claimed copolymers (1) and (2) regardless of whether the composition is foamed and/or crosslinked.  As such, Applicant’s characterization of the recited invention is not accurate.  
On page 8 of the remarks Applicant asserts that in light of the instantly cited prior art, one of ordinary skill in the art would not expect that higher B-values of an ethylene/C3-C20 α-olefin/non-conjugated polyene copolymer would lead to any special effects such as excellent sound insulation performance and excellent processability.  However, regarding the assertion of an unexpected result, MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
In the instant case it is noted that Table 11 of Applicant’s specification (see paragraph 0837 of specification as filed) which Applicant points to for support for the assertion of unexpected processability and sound insulation performance only presents one comparative example and two working examples. As such, the data presented by Applicant is insufficient to objectively demonstrate that any observed difference in sound transmission between the working examples and comparative examples is solely due to the B-value of the copolymer (1) and/or that the asserted unexpected sound insulation performance would necessarily be observed across the entire scope of the claims.  
Additionally, it is noted that the sound transmission loss properties reported in Applicant’s Table 11 is measured on a crosslinked foamed material which is not recited in claim 1. Moreover, the scope of the claims encompasses a composition comprising essentially any non-zero amount of the claimed copolymers (1) and (2) while the data presented in Table 11 comprises only two working examples comprising a ratio of copolymers (1) and (2) of either 80:20 or 70:30.  As such, the scope of the instantly pending claims is significantly broader than the scope of the data presented by Applicant.  For these reasons, Applicant’s argument is not sufficient to rebut the prima facie case of obviousness set forth above.
On page 8 of the remarks Applicant asserts that the Office has not provided a teaching, motivation, or suggestion to (i) select the copolymer having a B value of 1.05 or less taught by Ichino, and, to (ii) modify the copolymer of Kaneko by adjusting the Mooney viscosity to that taught by Ebata.  However, Applicant’s assertion ignores the motivation established in the rejection (see paragraphs 11 and 12 of the instant Office action). As such, Applicant’s argument fails to rebut the prima facie case of obvious established by the Office.  For this reasons Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782